Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Gupta (U.S. Patent No. 9857795).
Regarding claim 1: 
Gupta teaches: 
A dynamic velocity planning method for an autonomous vehicle, which is performed to plan a best velocity curve of the autonomous vehicle, and the dynamic velocity planning method for the autonomous vehicle comprising: performing an information storing step to drive a memory to store an obstacle information of an obstacle, (“The pedestrian detection system 118 may determine locations of the pedestrians with respect to the vehicle 102. The pedestrian locations may be translated into a global position for comparison to map information. Further, the pedestrian detection system 118 may classify or filter pedestrians, based on their locations, as being safe or as being potential obstacles. The pedestrian detection system 118 may pass information regarding a closest pedestrian to the trajectory planning system 130 to determine whether a change in path or trajectory is necessary. The pedestrian detection system 118 may continue to track pedestrians determined to be potential obstacles. For example, the pedestrian detection system may compare a new location of the pedestrian to a previous location to determine whether the pedestrian has moved. When a pedestrian moves to a location that is outside of the vehicle path, the pedestrian may be reclassified as a safe pedestrian. The pedestrian detection system 118 may determine that the pedestrian has cleared the path.” [Column 6 lines 10-28])
a road information and a vehicle information of the autonomous vehicle, wherein the vehicle information comprises a jerk threshold and a jerk switching frequency threshold; (“In block 340, the method 300 may include fitting a jerk profile, including a plurality of phases, to constraints for the segment. The trajectory planner 134 may fit the jerk profile to the segment. The trajectory planner 134 may select a profile from a set of predefined jerk profiles. The predefined jerk profiles may each include a plurality of phases where the jerk is constant in each phase. A seven-phase profile, which will be shown in FIG. 6, may be used for many situations where a length of the segment does not impose limits. The seven-phase profile may include a first phase of increasing acceleration (i.e., positive jerk), a second phase of constant acceleration (i.e., zero jerk), a third phase of decreasing acceleration (i.e., negative jerk), a fourth phase of no acceleration (i.e., zero jerk), a fifth phase of increasing deceleration (i.e., negative jerk), a sixth phase of constant deceleration (i.e., zero jerk), and a seventh phase of decreasing deceleration (i.e., positive jerk). The seven-phase profile may also include deceleration before acceleration. Other predefined jerk profiles may include a six-phase profile, a 4-phase profile, a reversed 4-phase profile, and a 3-phase profile, which will be described in detail below. In order to fit a jerk profile to a segment, the trajectory planner 134 may use ranges of acceptable jerk and acceleration parameters. Default acceptable ranges may be used initially and later modified up to maximum parameter values if a profile is not feasible for a segment. The default ranges may be defined by a negative acceleration parameter (a.sup.−.sub.p), i.e., deceleration, a positive acceleration parameter (a.sup.+.sub.p) and a negative jerk parameter (j.sup.−.sub.p) and a positive jerk parameter (j.sup.+.sub.p). The maximum ranges may be defined by a maximum negative acceleration (a.sup.−.sub.m), i.e., deceleration, a maximum positive acceleration (a.sup.+.sub.m) and a maximum negative jerk (j.sup.−.sub.m) and a maximum positive jerk (j.sup.+.sub.m). A cascade approach may be used to test the feasibility of each of the pre-defined profiles (in descending order of number of phases) until a feasible profile is selected.” [Column 9 lines 19-54]; “A jerk function 610 represents the seven constant jerk phases as horizontal portions. As illustrated, each of the phases may have a value of either −j, 0, or +j, where −j and +j may be the acceptable jerk parameters.” [Column 12 lines 8-12]; a “maximum negative/positive jerk”, and wherein “jerk profile” teaches “a jerk switching frequency threshold” based on the fact that the jerk profile sets a predetermined number of jerk switches within a respective jerk profile. For example, in Fig. 6 the jerk switching frequency threshold is ‘2’ and in Figs. 7-9 the jerk switching frequency is ’1’)
performing an acceleration limit calculating step to drive a processing unit to receive the vehicle information from the memory and calculate the vehicle information according to a calculating procedure to generate an acceleration limit value range of the autonomous vehicle; (“The maximum ranges may be defined by a maximum negative acceleration (a.sup.−.sub.m), i.e., deceleration, a maximum positive acceleration (a.sup.+.sub.m) and a maximum negative jerk (j.sup.−.sub.m) and a maximum positive jerk (j.sup.+.sub.m).” [Column 9 lines 47-50])
performing an acceleration combination generating step to drive the processing unit to receive the obstacle information (“the method 500 may include detecting a location of an unplanned obstacle along the segment of the path. In an aspect, for example, the pedestrian detection system 118 may detect the location of the unplanned obstacle along the segment of the path. The unplanned obstacle may be a pedestrian, but other unplanned obstacles, such as animals, vehicles, or traffic lights, may also be detected.” [Column 11 lines 39-45])
and the road information (“Referring now to FIG. 5, an exemplary method 500 that may be utilized by an example aspect of the trajectory planning system 110 for planning a reactive stop is described. In block 510, the method 500 may include providing a control signal to a vehicle based on a sample for a current time from a first trajectory function for a first segment of a path. The vehicle controller 136 may provide a control signal to the vehicle 102 based on a sample for a current time from the first trajectory function from the first segment of the path. The trajectory function may provide a speed at a given time.” [Column 11 lines 27-37])
from the memory and plan an acceleration interval of the autonomous vehicle according to the obstacle information, the road information and the acceleration limit value range, (“A seven-phase profile, which will be shown in FIG. 6, may be used for many situations where a length of the segment does not impose limits. The seven-phase profile may include a first phase of increasing acceleration (i.e., positive jerk), a second phase of constant acceleration (i.e., zero jerk), a third phase of decreasing acceleration (i.e., negative jerk), a fourth phase of no acceleration (i.e., zero jerk), a fifth phase of increasing deceleration (i.e., negative jerk), a sixth phase of constant deceleration (i.e., zero jerk), and a seventh phase of decreasing deceleration (i.e., positive jerk). The seven-phase profile may also include deceleration before acceleration. Other predefined jerk profiles may include a six-phase profile, a 4-phase profile, a reversed 4-phase profile, and a 3-phase profile, which will be described in detail below. In order to fit a jerk profile to a segment, the trajectory planner 134 may use ranges of acceptable jerk and acceleration parameters.” [Column 9 lines 25-41]; “In block 530, the method 500 may include planning a second trajectory function for a second segment of the path between a current location of the vehicle and a location on the path before the unplanned obstacle. The trajectory planner 134 may plan the second trajectory function for the second segment of the path between the current location of the vehicle and the location on the path before the unplanned obstacle. The trajectory planner 134 may determine the second trajectory in a similar manner as described above regarding FIG. 3. The trajectory planner 134 may select a three-phase jerk profile for a reactive stop. However, because the vehicle should plan to stop before hitting the unplanned obstacle, the final velocity (v.sub.f) may be set to 0, and the length (L) may be solved.”[Column 11 lines 46-59])
and then generate a plurality of acceleration combinations of the autonomous vehicle according to the acceleration interval (“In an example, the trajectory planner 134 may select initial acceptable acceleration and jerk parameters within a range of maximum parameters. The trajectory planner then solves the parameterized profile for the length L. If the length L is greater than a stopping distance to the point before the unplanned obstacle, e.g., pedestrian, the trajectory planner 134 may iteratively increase the magnitude of the acceptable acceleration and jerk parameters within the range of maximum parameters until the length L of the new segment is less than the stopping distance to the point before the unplanned obstacle.” [Column 11 lines 60- Column 12 line 3]; see also figures 11 and 12)
performing an acceleration filtering step to drive the processing unit to filter the acceleration combinations according to the jerk threshold and the jerk switching frequency threshold to obtain a selected acceleration combination; (“FIG. 6 graphically illustrates exemplary trajectory functions for a seven-phase profile. For example, the seven-phase profile may be used for a straight section of road where the vehicle accelerates to a speed limit, travels at the speed limit, and then slows to a stop at a stop sign. A jerk function 610 represents the seven constant jerk phases as horizontal portions. As illustrated, each of the phases may have a value of either −j, 0, or +j, where −j and +j may be the acceptable jerk parameters. A corresponding acceleration function 620 illustrates the acceleration during each of the phases. Accordingly, the first phase of increasing acceleration (Δt1), a second phase of constant acceleration (Δt2), a third phase of decreasing acceleration (Δt3), a fourth phase of no acceleration (Δt4), a fifth phase of increasing deceleration (Δt5), a sixth phase of constant deceleration (Δt6), and a seventh phase of decreasing deceleration (Δt7) are shown. As illustrated, the acceleration function 620 remains within the range of a.sub.p.sup.− to a.sup.+.sub.p, which may be the acceptable acceleration parameters. A speed function 630 illustrates the speed starting at v.sub.i, increasing to v.sub.m and ending at v.sub.f, which in this case is 0, indicating the vehicle 102) will stop at the end of the segment. The distance function 640 illustrates the total distance (L) traveled by the vehicle 102 over time.” [Column 12 lines 4-27])
performing an acceleration smoothing step to drive the processing unit to execute a driving behavior procedure to adjust the selected acceleration combination to generate the best velocity curve. (“FIG. 7 illustrates exemplary trajectory functions for a six-phase jerk profile. The six-phase jerk profile may be used, for example, when the segment does not have enough length for the vehicle 102 to reach top speed before needing to start slowing down. The vehicle 102 may smoothly accelerate, then gradually reduce the speed of acceleration and begin decelerating, coming to a gradual stop. The six-phase jerk profile may have multiple solutions, for example, due to the constant acceleration phases. A solution having a positive time interval for all phases may be selected.” [Column 12 lines 28-38]; “smoothly accelerate”)

Regarding claim 3:
Gupta teaches all of the limitations of claim 1.
Gupta further teaches:
wherein the acceleration limit calculating step comprises: performing a lateral acceleration calculating step to drive the processing unit to calculate the vehicle information according to a dynamics calculating model to generate a lateral acceleration of the autonomous vehicle; performing a longitudinal acceleration calculating step to drive the processing unit to calculate the lateral acceleration according to a friction circle calculating model to generate a longitudinal acceleration of the autonomous vehicle; and performing a longitudinal-velocity and lateral-velocity calculating step to drive the processing unit to calculate the lateral acceleration and the longitudinal acceleration according to a kinematics calculating model to generate a lateral velocity and a longitudinal velocity of the autonomous vehicle, respectively (“Referring now to FIG. 4, an example method 400 that may be utilized by an example aspect of the trajectory planning system 110 (FIG. 1) for segmenting a subpath is illustrated. The method 400 may be performed by the trajectory planner 134. In block 410, the method 400 may include calculating acceleration and jerk parameter ceilings for points of the subpath. The ceiling calculation may be a minimax problem. Each of the scalars in b, a.sub.m, and j.sub.m may be a minimum of several maxima computed from a set of applicable constraints for points on the subpath. For example, acceleration constraints may include a set of limits derived from friction coefficients at every point along the subpath. The constraints of legal speed limit and lateral acceleration limit may be used as constraints for v.sub.m. Lateral acceleration constraints may be translated into longitudinal speed constraints using approximation in the following expression:” [Column 10 line 48-65]).

Regarding claim 4:
Gupta teaches all of the limitations of claim 1.
Gupta further teaches:
wherein the acceleration combination generating step comprises: 
performing an acceleration interval generating step, (“In block 530, the method 500 may include planning a second trajectory function for a second segment of the path between a current location of the vehicle and a location on the path before the unplanned obstacle. The trajectory planner 134 may plan the second trajectory function for the second segment of the path between the current location of the vehicle and the location on the path before the unplanned obstacle. The trajectory planner 134 may determine the second trajectory in a similar manner as described above regarding FIG. 3. The trajectory planner 134 may select a three-phase jerk profile for a reactive stop. However, because the vehicle should plan to stop before hitting the unplanned obstacle, the final velocity (v.sub.f) may be set to 0, and the length (L) may be solved.” [Column 11 line 46-59])
wherein the acceleration interval generating step is implemented by the processing unit and comprises: performing an obstacle limiting step to limit the acceleration limit value range of the autonomous vehicle according to the obstacle information to generate an initial acceleration interval (“In block 530, the method 500 may include planning a second trajectory function for a second segment of the path between a current location of the vehicle and a location on the path before the unplanned obstacle. The trajectory planner 134 may plan the second trajectory function for the second segment of the path between the current location of the vehicle and the location on the path before the unplanned obstacle. The trajectory planner 134 may determine the second trajectory in a similar manner as described above regarding FIG. 3. The trajectory planner 134 may select a three-phase jerk profile for a reactive stop. However, because the vehicle should plan to stop before hitting the unplanned obstacle, the final velocity (v.sub.f) may be set to 0, and the length (L) may be solved.” [Column 11 lines 39-45])
and performing a road limiting step to limit the initial acceleration interval according to the road information to generate the acceleration interval (“Referring now to FIG. 5, an exemplary method 500 that may be utilized by an example aspect of the trajectory planning system 110 for planning a reactive stop is described. In block 510, the method 500 may include providing a control signal to a vehicle based on a sample for a current time from a first trajectory function for a first segment of a path. The vehicle controller 136 may provide a control signal to the vehicle 102 based on a sample for a current time from the first trajectory function from the first segment of the path. The trajectory function may provide a speed at a given time.” [Column 11 lines 27-37])

Regarding claim 5:
Gupta teaches all of the limitations of claim 4.
Gupta further teaches:
Wherein the acceleration combination generating step further comprises: performing an acceleration dispersing step, wherein the acceleration dispersing step is implemented by the processing unit and comprises: performing a dispersing step to generate a plurality of acceleration groups according to a predetermined time interval and the acceleration interval and disperse each of the acceleration groups according to a predetermined acceleration interval to generate at least one acceleration target point; and performing a target point combining step to sequentially combine the at least one acceleration target point of each of the acceleration groups to generate the acceleration combinations (“In an example, the trajectory planner 134 may select initial acceptable acceleration and jerk parameters within a range of maximum parameters. The trajectory planner then solves the parameterized profile for the length L. If the length L is greater than a stopping distance to the point before the unplanned obstacle, e.g., pedestrian, the trajectory planner 134 may iteratively increase the magnitude of the acceptable acceleration and jerk parameters within the range of maximum parameters until the length L of the new segment is less than the stopping distance to the point before the unplanned obstacle.” [Column 11 lines 60- Column 12 line 3]; see also figures 11 and 12)
Regarding claim 6:
Gupta teaches all of the limitations of claim 1.
Gupta further teaches:
wherein each of the acceleration combinations comprises a maximum jerk and a jerk switching frequency, the jerk threshold is represented as Jthreshold, the maximum jerk of each of the acceleration combinations is represented as Jmax, the jerk switching frequency of each of the acceleration combinations is represented as Jfrequency, and the jerk switching frequency threshold is represented as fthreshold and conforms to the following equation (“In block 340, the method 300 may include fitting a jerk profile, including a plurality of phases, to constraints for the segment. The trajectory planner 134 may fit the jerk profile to the segment. The trajectory planner 134 may select a profile from a set of predefined jerk profiles. The predefined jerk profiles may each include a plurality of phases where the jerk is constant in each phase. A seven-phase profile, which will be shown in FIG. 6, may be used for many situations where a length of the segment does not impose limits. The seven-phase profile may include a first phase of increasing acceleration (i.e., positive jerk), a second phase of constant acceleration (i.e., zero jerk), a third phase of decreasing acceleration (i.e., negative jerk), a fourth phase of no acceleration (i.e., zero jerk), a fifth phase of increasing deceleration (i.e., negative jerk), a sixth phase of constant deceleration (i.e., zero jerk), and a seventh phase of decreasing deceleration (i.e., positive jerk). The seven-phase profile may also include deceleration before acceleration. Other predefined jerk profiles may include a six-phase profile, a 4-phase profile, a reversed 4-phase profile, and a 3-phase profile, which will be described in detail below. In order to fit a jerk profile to a segment, the trajectory planner 134 may use ranges of acceptable jerk and acceleration parameters. Default acceptable ranges may be used initially and later modified up to maximum parameter values if a profile is not feasible for a segment. The default ranges may be defined by a negative acceleration parameter (a.sup.−.sub.p), i.e., deceleration, a positive acceleration parameter (a.sup.+.sub.p) and a negative jerk parameter (j.sup.−.sub.p) and a positive jerk parameter (j.sup.+.sub.p). The maximum ranges may be defined by a maximum negative acceleration (a.sup.−.sub.m), i.e., deceleration, a maximum positive acceleration (a.sup.+.sub.m) and a maximum negative jerk (j.sup.−.sub.m) and a maximum positive jerk (j.sup.+.sub.m). A cascade approach may be used to test the feasibility of each of the pre-defined profiles (in descending order of number of phases) until a feasible profile is selected.” [Column 9, line 19-54]; “A jerk function 610 represents the seven constant jerk phases as horizontal portions. As illustrated, each of the phases may have a value of either −j, 0, or +j, where −j and +j may be the acceptable jerk parameters.” [Column 12 lines 8-12])

Regarding claim 7:
Gupta teaches all of the limitations of claim 1.
Gupta further teaches:
wherein the acceleration smoothing step comprises: performing an adjusting step to adjust the selected acceleration combination according to one of a progressive model (Fig. 10), a normal model (Fig. 7/8) and a conservative model (Fig. 9) to generate an artificial acceleration combination, wherein the artificial acceleration combination has a plurality of optimal accelerations; and performing a fitting step to integrate and smooth the optimal accelerations of the artificial acceleration combination to fit the best velocity curve (“Similarly, initial segment acceleration (a.sub.i) may be set to a current vehicle acceleration if planning from the current position, or set to 0 if planning for a future segment. The length may be determined based on the determined start and end points of the segment. The maximum speed (v.sub.m) may be set based on constraints such as a legal speed limit and vehicle performance constraints, for example. A final segment speed (v.sub.f) may be set based on a maximum speed of the next segment, or set to 0 if the current segment is for stopping, for example. The parameterized jerk profile may then be solved for the duration of each phase. The trajectory planner 134 may solve the parameterized jerk profile using a symbolic solver to determine a duration of each phase. A solution may be considered feasible when the duration of each phase is positive.” [Column 9 lines 60- Column 10 line 7])

Regarding claim 8:
Gupta teaches:
A dynamic velocity planning system for an autonomous vehicle, which is performed to plan a best velocity curve of the autonomous vehicle, and the dynamic velocity planning system for the autonomous vehicle comprising: a memory configured to access an obstacle information of an obstacle, (“The pedestrian detection system 118 may determine locations of the pedestrians with respect to the vehicle 102. The pedestrian locations may be translated into a global position for comparison to map information. Further, the pedestrian detection system 118 may classify or filter pedestrians, based on their locations, as being safe or as being potential obstacles. The pedestrian detection system 118 may pass information regarding a closest pedestrian to the trajectory planning system 130 to determine whether a change in path or trajectory is necessary. The pedestrian detection system 118 may continue to track pedestrians determined to be potential obstacles. For example, the pedestrian detection system may compare a new location of the pedestrian to a previous location to determine whether the pedestrian has moved. When a pedestrian moves to a location that is outside of the vehicle path, the pedestrian may be reclassified as a safe pedestrian. The pedestrian detection system 118 may determine that the pedestrian has cleared the path.” [Column 6 lines 10-28])
a road information, a vehicle information of the autonomous vehicle, a calculating procedure and a driving behavior procedure, wherein the vehicle information comprises a jerk threshold and a jerk switching frequency threshold; (“In block 340, the method 300 may include fitting a jerk profile, including a plurality of phases, to constraints for the segment. The trajectory planner 134 may fit the jerk profile to the segment. The trajectory planner 134 may select a profile from a set of predefined jerk profiles. The predefined jerk profiles may each include a plurality of phases where the jerk is constant in each phase. A seven-phase profile, which will be shown in FIG. 6, may be used for many situations where a length of the segment does not impose limits. The seven-phase profile may include a first phase of increasing acceleration (i.e., positive jerk), a second phase of constant acceleration (i.e., zero jerk), a third phase of decreasing acceleration (i.e., negative jerk), a fourth phase of no acceleration (i.e., zero jerk), a fifth phase of increasing deceleration (i.e., negative jerk), a sixth phase of constant deceleration (i.e., zero jerk), and a seventh phase of decreasing deceleration (i.e., positive jerk). The seven-phase profile may also include deceleration before acceleration. Other predefined jerk profiles may include a six-phase profile, a 4-phase profile, a reversed 4-phase profile, and a 3-phase profile, which will be described in detail below. In order to fit a jerk profile to a segment, the trajectory planner 134 may use ranges of acceptable jerk and acceleration parameters. Default acceptable ranges may be used initially and later modified up to maximum parameter values if a profile is not feasible for a segment. The default ranges may be defined by a negative acceleration parameter (a.sup.−.sub.p), i.e., deceleration, a positive acceleration parameter (a.sup.+.sub.p) and a negative jerk parameter (j.sup.−.sub.p) and a positive jerk parameter (j.sup.+.sub.p). The maximum ranges may be defined by a maximum negative acceleration (a.sup.−.sub.m), i.e., deceleration, a maximum positive acceleration (a.sup.+.sub.m) and a maximum negative jerk (j.sup.−.sub.m) and a maximum positive jerk (j.sup.+.sub.m). A cascade approach may be used to test the feasibility of each of the pre-defined profiles (in descending order of number of phases) until a feasible profile is selected.” [Column 9 lines 19-54]; “A jerk function 610 represents the seven constant jerk phases as horizontal portions. As illustrated, each of the phases may have a value of either −j, 0, or +j, where −j and +j may be the acceptable jerk parameters.” [Column 12 lines 8-12]; a “maximum negative/positive jerk”, and wherein “jerk profile” teaches “a jerk switching frequency threshold” based on the fact that the jerk profile sets a predetermined number of jerk switches within a respective jerk profile. For example, in Fig. 6 the jerk switching frequency threshold is ‘2’ and in Figs. 7-9 the jerk switching frequency is ’1’)
and a processing unit electrically connected to the memory, wherein the processing unit is configured to implement a dynamic velocity planning method for the autonomous vehicle comprising: performing an acceleration limit calculating step to calculate the vehicle information according to the calculating procedure to generate an acceleration limit value range of the autonomous vehicle; (“The maximum ranges may be defined by a maximum negative acceleration (a.sup.−.sub.m), i.e., deceleration, a maximum positive acceleration (a.sup.+.sub.m) and a maximum negative jerk (j.sup.−.sub.m) and a maximum positive jerk (j.sup.+.sub.m).” [Column 9 lines 47-50])
performing an acceleration combination generating step to plan an acceleration interval of the autonomous vehicle according to the obstacle information, the road information and the acceleration limit value range, (“A seven-phase profile, which will be shown in FIG. 6, may be used for many situations where a length of the segment does not impose limits. The seven-phase profile may include a first phase of increasing acceleration (i.e., positive jerk), a second phase of constant acceleration (i.e., zero jerk), a third phase of decreasing acceleration (i.e., negative jerk), a fourth phase of no acceleration (i.e., zero jerk), a fifth phase of increasing deceleration (i.e., negative jerk), a sixth phase of constant deceleration (i.e., zero jerk), and a seventh phase of decreasing deceleration (i.e., positive jerk). The seven-phase profile may also include deceleration before acceleration. Other predefined jerk profiles may include a six-phase profile, a 4-phase profile, a reversed 4-phase profile, and a 3-phase profile, which will be described in detail below. In order to fit a jerk profile to a segment, the trajectory planner 134 may use ranges of acceptable jerk and acceleration parameters.” [Column 9 lines 25-41]; “In block 530, the method 500 may include planning a second trajectory function for a second segment of the path between a current location of the vehicle and a location on the path before the unplanned obstacle. The trajectory planner 134 may plan the second trajectory function for the second segment of the path between the current location of the vehicle and the location on the path before the unplanned obstacle. The trajectory planner 134 may determine the second trajectory in a similar manner as described above regarding FIG. 3. The trajectory planner 134 may select a three-phase jerk profile for a reactive stop. However, because the vehicle should plan to stop before hitting the unplanned obstacle, the final velocity (v.sub.f) may be set to 0, and the length (L) may be solved.”[Column 11 lines 46-59])
and then generate a plurality of acceleration combinations of the autonomous vehicle according to the acceleration interval; (“In an example, the trajectory planner 134 may select initial acceptable acceleration and jerk parameters within a range of maximum parameters. The trajectory planner then solves the parameterized profile for the length L. If the length L is greater than a stopping distance to the point before the unplanned obstacle, e.g., pedestrian, the trajectory planner 134 may iteratively increase the magnitude of the acceptable acceleration and jerk parameters within the range of maximum parameters until the length L of the new segment is less than the stopping distance to the point before the unplanned obstacle.” [Column 11 lines 60- Column 12 line 3]; see also figures 11 and 12)perf
performing an acceleration filtering step to filter the acceleration combinations according to the jerk threshold and the jerk switching frequency threshold to obtain a selected acceleration combination; (“FIG. 6 graphically illustrates exemplary trajectory functions for a seven-phase profile. For example, the seven-phase profile may be used for a straight section of road where the vehicle accelerates to a speed limit, travels at the speed limit, and then slows to a stop at a stop sign. A jerk function 610 represents the seven constant jerk phases as horizontal portions. As illustrated, each of the phases may have a value of either −j, 0, or +j, where −j and +j may be the acceptable jerk parameters. A corresponding acceleration function 620 illustrates the acceleration during each of the phases. Accordingly, the first phase of increasing acceleration (Δt1), a second phase of constant acceleration (Δt2), a third phase of decreasing acceleration (Δt3), a fourth phase of no acceleration (Δt4), a fifth phase of increasing deceleration (Δt5), a sixth phase of constant deceleration (Δt6), and a seventh phase of decreasing deceleration (Δt7) are shown. As illustrated, the acceleration function 620 remains within the range of a.sub.p.sup.− to a.sup.+.sub.p, which may be the acceptable acceleration parameters. A speed function 630 illustrates the speed starting at v.sub.i, increasing to v.sub.m and ending at v.sub.f, which in this case is 0, indicating the vehicle 102) will stop at the end of the segment. The distance function 640 illustrates the total distance (L) traveled by the vehicle 102 over time.” [Column 12 lines 4-27])
and performing an acceleration smoothing step to execute the driving behavior procedure to adjust the selected acceleration combination to generate the best velocity curve. (“FIG. 7 illustrates exemplary trajectory functions for a six-phase jerk profile. The six-phase jerk profile may be used, for example, when the segment does not have enough length for the vehicle 102 to reach top speed before needing to start slowing down. The vehicle 102 may smoothly accelerate, then gradually reduce the speed of acceleration and begin decelerating, coming to a gradual stop. The six-phase jerk profile may have multiple solutions, for example, due to the constant acceleration phases. A solution having a positive time interval for all phases may be selected.” [Column 12 lines 28-38]; “smoothly accelerate”)

Regarding claim 10:
Gupta teaches all of the limitations of claim 8.
Gupta further teaches:
wherein the memory comprises a dynamics calculating model, a friction circle calculating model and a kinematics calculating model, and the acceleration limit calculating step comprises: performing a lateral acceleration calculating step to calculate the vehicle information according to the dynamics calculating model to generate a lateral acceleration of the autonomous vehicle; performing a longitudinal acceleration calculating step to calculate the lateral acceleration according to the friction circle calculating model to generate a longitudinal acceleration of the autonomous vehicle; and performing a longitudinal-velocity and lateral-velocity calculating step to calculate the lateral acceleration and the longitudinal acceleration according to the kinematics calculating model to generate a lateral velocity and a longitudinal velocity of the autonomous vehicle, respectively. (“Referring now to FIG. 4, an example method 400 that may be utilized by an example aspect of the trajectory planning system 110 (FIG. 1) for segmenting a subpath is illustrated. The method 400 may be performed by the trajectory planner 134. In block 410, the method 400 may include calculating acceleration and jerk parameter ceilings for points of the subpath. The ceiling calculation may be a minimax problem. Each of the scalars in b, a.sub.m, and j.sub.m may be a minimum of several maxima computed from a set of applicable constraints for points on the subpath. For example, acceleration constraints may include a set of limits derived from friction coefficients at every point along the subpath. The constraints of legal speed limit and lateral acceleration limit may be used as constraints for v.sub.m. Lateral acceleration constraints may be translated into longitudinal speed constraints using approximation in the following expression:” [Column 10 line 48-65]).
Regarding claim 11:
Gupta teaches all of the limitations of claim 8.
Gupta further teaches:
wherein the processing unit is configured to implement an acceleration interval generating step, (“In block 530, the method 500 may include planning a second trajectory function for a second segment of the path between a current location of the vehicle and a location on the path before the unplanned obstacle. The trajectory planner 134 may plan the second trajectory function for the second segment of the path between the current location of the vehicle and the location on the path before the unplanned obstacle. The trajectory planner 134 may determine the second trajectory in a similar manner as described above regarding FIG. 3. The trajectory planner 134 may select a three-phase jerk profile for a reactive stop. However, because the vehicle should plan to stop before hitting the unplanned obstacle, the final velocity (v.sub.f) may be set to 0, and the length (L) may be solved.” [Column 11 line 46-59])
and the acceleration interval generating step comprises: performing an obstacle limiting step to limit the acceleration limit value range of the autonomous vehicle according to the obstacle information to generate an initial acceleration interval; (“In block 530, the method 500 may include planning a second trajectory function for a second segment of the path between a current location of the vehicle and a location on the path before the unplanned obstacle. The trajectory planner 134 may plan the second trajectory function for the second segment of the path between the current location of the vehicle and the location on the path before the unplanned obstacle. The trajectory planner 134 may determine the second trajectory in a similar manner as described above regarding FIG. 3. The trajectory planner 134 may select a three-phase jerk profile for a reactive stop. However, because the vehicle should plan to stop before hitting the unplanned obstacle, the final velocity (v.sub.f) may be set to 0, and the length (L) may be solved.” [Column 11 lines 39-45])
and performing a road limiting step to limit the initial acceleration interval according to the road information to generate the acceleration interval. (“Referring now to FIG. 5, an exemplary method 500 that may be utilized by an example aspect of the trajectory planning system 110 for planning a reactive stop is described. In block 510, the method 500 may include providing a control signal to a vehicle based on a sample for a current time from a first trajectory function for a first segment of a path. The vehicle controller 136 may provide a control signal to the vehicle 102 based on a sample for a current time from the first trajectory function from the first segment of the path. The trajectory function may provide a speed at a given time.” [Column 11 lines 27-37])

Regarding claim 12:
Gupta teaches all of the limitations of claim 11.
Gupta further teaches:
wherein the processing unit is configured to implement an acceleration dispersing step, and the acceleration dispersing step comprises: performing a dispersing step to generate a plurality of acceleration groups according to a predetermined time interval and the acceleration interval and disperse each of the acceleration groups according to a predetermined acceleration interval to generate at least one acceleration target point; and performing a target point combining step to sequentially combine the at least one acceleration target point of each of the acceleration groups to generate the acceleration combinations. (“In an example, the trajectory planner 134 may select initial acceptable acceleration and jerk parameters within a range of maximum parameters. The trajectory planner then solves the parameterized profile for the length L. If the length L is greater than a stopping distance to the point before the unplanned obstacle, e.g., pedestrian, the trajectory planner 134 may iteratively increase the magnitude of the acceptable acceleration and jerk parameters within the range of maximum parameters until the length L of the new segment is less than the stopping distance to the point before the unplanned obstacle.” [Column 11 lines 60- Column 12 line 3]; see also figures 11 and 12)

Regarding claim 13:
Gupta teaches all of the limitations of claim 8.
Gupta further teaches:
wherein each of the acceleration combinations comprises a maximum jerk and a jerk switching frequency, the jerk threshold is represented as Jthreshold, the maximum jerk of each of the acceleration combinations is represented as Jmax, the jerk switching frequency of each of the acceleration combinations is represented as Jfrequency, and the jerk switching frequency threshold is represented as fthreshold and conforms to the following equation: (“In block 340, the method 300 may include fitting a jerk profile, including a plurality of phases, to constraints for the segment. The trajectory planner 134 may fit the jerk profile to the segment. The trajectory planner 134 may select a profile from a set of predefined jerk profiles. The predefined jerk profiles may each include a plurality of phases where the jerk is constant in each phase. A seven-phase profile, which will be shown in FIG. 6, may be used for many situations where a length of the segment does not impose limits. The seven-phase profile may include a first phase of increasing acceleration (i.e., positive jerk), a second phase of constant acceleration (i.e., zero jerk), a third phase of decreasing acceleration (i.e., negative jerk), a fourth phase of no acceleration (i.e., zero jerk), a fifth phase of increasing deceleration (i.e., negative jerk), a sixth phase of constant deceleration (i.e., zero jerk), and a seventh phase of decreasing deceleration (i.e., positive jerk). The seven-phase profile may also include deceleration before acceleration. Other predefined jerk profiles may include a six-phase profile, a 4-phase profile, a reversed 4-phase profile, and a 3-phase profile, which will be described in detail below. In order to fit a jerk profile to a segment, the trajectory planner 134 may use ranges of acceptable jerk and acceleration parameters. Default acceptable ranges may be used initially and later modified up to maximum parameter values if a profile is not feasible for a segment. The default ranges may be defined by a negative acceleration parameter (a.sup.−.sub.p), i.e., deceleration, a positive acceleration parameter (a.sup.+.sub.p) and a negative jerk parameter (j.sup.−.sub.p) and a positive jerk parameter (j.sup.+.sub.p). The maximum ranges may be defined by a maximum negative acceleration (a.sup.−.sub.m), i.e., deceleration, a maximum positive acceleration (a.sup.+.sub.m) and a maximum negative jerk (j.sup.−.sub.m) and a maximum positive jerk (j.sup.+.sub.m). A cascade approach may be used to test the feasibility of each of the pre-defined profiles (in descending order of number of phases) until a feasible profile is selected.” [Column 9, line 19-54]; “A jerk function 610 represents the seven constant jerk phases as horizontal portions. As illustrated, each of the phases may have a value of either −j, 0, or +j, where −j and +j may be the acceptable jerk parameters.” [Column 12 lines 8-12])

Regarding claim 14:
Gupta teaches all of the limitations of claim 8.
Gupta further teaches:
wherein the processing unit is configured to implement the acceleration smoothing step, and the acceleration smoothing step comprises: performing an adjusting step to adjust the selected acceleration combination according to one of a progressive model (Fig. 10), a normal model (Fig. 7-8) and a conservative model (Fig. 9) to generate an artificial acceleration combination, wherein the artificial acceleration combination has a plurality of optimal accelerations; and performing a fitting step to integrate and smooth the optimal accelerations of the artificial acceleration combination to fit the best velocity curve. (“Similarly, initial segment acceleration (a.sub.i) may be set to a current vehicle acceleration if planning from the current position, or set to 0 if planning for a future segment. The length may be determined based on the determined start and end points of the segment. The maximum speed (v.sub.m) may be set based on constraints such as a legal speed limit and vehicle performance constraints, for example. A final segment speed (v.sub.f) may be set based on a maximum speed of the next segment, or set to 0 if the current segment is for stopping, for example. The parameterized jerk profile may then be solved for the duration of each phase. The trajectory planner 134 may solve the parameterized jerk profile using a symbolic solver to determine a duration of each phase. A solution may be considered feasible when the duration of each phase is positive.” [Column 9 lines 60- Column 10 line 7])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (U.S. Patent No. 9857795) in view of Ito (U.S. Patent No. 5805449).
Regarding claims 2 and 9:
Gupta teaches all of the limitations of claims 1 and 8.
Ito teaches:
wherein the vehicle information further comprises a front wheel cornering stiffness, a rear wheel cornering stiffness, a front wheelbase, a rear wheelbase, a vehicle inertia, and a vehicle mass. (“The vehicle model includes one or more constants (or parameter) corresponding to vehicle specification data items such as a vehicle mass, a yawing moment of inertia, a steering gear ratio, a wheel base, a front and rear weight distribution, a front wheel cornering power and a rear wheel cornering power.” [Column 6 Lines 58-64])
Gupta and Ito are analogous art because they are in the same field of art, vehicle control systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Gupta to include the functionality of the system of Ito in order for the vehicle information to consider the specific parameters. The teaching suggestion/motivation to combine is that by including more information into the analysis, more accurate controls can be generated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664